ALLOWANCE
Claims 1-16 are allowed.

Priority
This application has claimed the benefit as a CON of Application Number 16/402,057 filed on 05/02/2019, which claims benefit as a CON of Application Number 15/687,384 filed on 08/25/2017, which claims benefit as a CON of Application Number 14/253,783 filed on 04/15/2014, which claims benefit as a CON of Application Number 12/789,441 filed on 05/27/2010, which claims benefit as a PRO to Application Number 61/335,520 filed on 01/06/2010. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/15/20; 10/7/20; 10/14/20; 10/22/20; 11/5/20; 11/17/20; 12/21/20; 12/25/20; 1/29/21; 2/9/21; 3/3/21 were filed before the mailing date of the Notice of Allowance. The submission are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Victor (US 2011/0072394 A1) and DeLuca et al. (US 2010/0251167 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 15, and 16.
Victor: Fig. 1A, (112), Para. 92, touch screen]; one or more processors [Victor: Fig. 1A, (120), Para. 92, CPU]; memory [Victor: Fig. 1A, (102), Para. 92, memory]; and one or more programs [Victor: Fig. 1A, (136), Para. 136, plurality of applications to be executed], wherein the one or more programs are stored in memory and configured to be executed by the one or more processors, the one or more programs including instructions for: while displaying a respective content item at a first size, detecting a first contact and a second contact on the touch-sensitive surface [Victor: Fig. 7I, (7016, 7018), Paras. 335-336, displaying a plurality of content items at a first size and receiving a multi-touch input; DeLuca: Figs. 3, 12, (1202), Para. 60, receive multi-touch input while displaying a plurality of content items (i.e. images)]; while continuing to detect the first contact and the second contact on the touch- sensitive surface, detecting a first multi-contact gesture that includes movement of the first contact with respect to the second contact [Victor: Fig. 7I, Paras. 335-336, detecting the input and direction of the multi-touch input with respect to one another (i.e. pinch or spread); DeLuca: Fig. 12, (1206, 1210, 1212), Paras. 61-63, detecting movement between the multi-touch input (i.e. pinch, spread, or scroll)]; in response to detecting the first multi-contact gesture, reducing a size of the respective content item to a second size that is smaller than the first size and displaying representations of a plurality of other content items in a multi-row arrangement [Victor: Fig. 7J, Para. 336, changing the size of the one or more content items based on the multi-touch input (i.e. reduce size); DeLuca: Fig. 12, (1214, 1216), Para. 64, alter the size of the content items with respect to the multi-touch input (i.e. zoom out) while displaying a plurality of content items in a row arrangement]. 


In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of while displaying representations of the plurality of content items in the multi-row arrangement, detecting termination of the first multi-contact gesture; and in response to detecting termination of the first multi-contact gesture, displaying a representation of the respective content item at a third size in the multi-row arrangement, wherein the third size is smaller than the second size, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179